1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6     KEVIN JAMES LISLE,                              Case No. 2:03-cv-1006-MMD-CWH
7                                       Petitioner,                    ORDER
             v.
8

9     WILLIAM GITTERE, et al.,
10                                  Respondents.
11

12          In this capital habeas corpus action, Respondents filed their answer on October 1,
13   2018 (ECF No. 318). Petitioner Kevin James Lisle was then due to file a reply to the
14   answer by November 15, 2018. (See Order entered March 17, 2017 (ECF No. 284).)
15          On November 7, 2018, Lisle filed a motion for extension of time (ECF No. 319),
16   requesting that the time for his reply be extended by sixty days, to January 14, 2019.
17   Lisle’s counsel states that the extension of time is necessary because of his obligations
18   in other cases. The Court finds that Lisle’s motion for extension of time is made in good
19   faith and not solely for the purpose of delay, and that there is good cause for the extension
20   of time he requests.
21          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 319)
22   is granted. Petitioner will have until January 14, 2019, to file a reply to the answer.
23          It is further ordered that, in all other respects, the schedule for further proceedings
24   set forth in the order entered March 17, 2017 (ECF No. 284) will remain in effect.
25   ///
26   ///
27   ///
28   ///
1           It is further ordered that, pursuant to Federal Rule of Civil Procedure 25(d), the

2    Clerk of the Court substitute William Gittere for Timothy Filson, on the docket for this case,

3    as the respondent warden.

4           DATED THIS 8th day of November 2018.

5

6
                                                       MIRANDA M. DU
7                                                      UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
